Electronically Filed
                                                     Supreme Court
                                                     SCWC-29937
                                                     14-FEB-2012
                                                     10:11 AM




                         NO. SCWC-29937


          IN THE SUPREME COURT OF THE STATE OF HAWAI#I




        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,


                               vs.


      GLENN KEOHOKAPU, JR., Petitioner/Defendant-Appellant.




         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (ICA NO. 29937; CR. NO. 08-1-0905)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
               (By: Recktenwald, C.J., Nakayama,
                 Acoba, Duffy, and McKenna, JJ.)


          The Application for Writ of Certiorari filed on January

4, 2012 by Petitioner/Defendant-Appellant, Glenn Keohokapu, Jr.

(Petitioner) is hereby accepted and will be scheduled for oral
argument.    The parties will be notified by the appellate clerk

regarding scheduling.

            DATED:   Honolulu, Hawai#i, February 14, 2012.


Cynthia A. Kagiwada,               /s/ Mark E. Recktenwald
for petitioner/
defendant-appellant,               /s/ Paula A. Nakayama
on the application.
                                   /s/ Simeon R. Acoba, Jr.

                                   /s/ James E. Duffy, Jr.

                                   /s/ Sabrina S. McKenna